The appellant, under complaint and information, was prosecuted and convicted as a juvenile delinquent under *Page 204 
Article 1195, Code of Criminal Procedure. The judgment orders that he be confined in the State Industrial School for Boys at Gatesville for a period of not less than two years, and not longer than the date when he shall reach the age of twenty-one years.
The appellant, at the time the offense was committed and at the time of the trial, was between sixteen and seventeen years of age. The proof supports the allegation in the information, and the only question raised is the power of the court under the Constitution to impose the sentence without the verdict of a jury. The judgment discloses that a jury was waived. This the appellant had the right to do, the prosecution not being for a felony. The Constitution has been uniformly so construed by this court. See Moore v. State, 22 Texas App., 117; Schulman v. State, 76 Tex.Crim. Rep., 173 S.W. Rep., 1195.
The judgment is affirmed.
Affirmed.